Exhibit 10.12

COMMISSION PROGRAM – LYLE HUTCHISON

(Effective February 1, 2013)

 

Position Title:    Vice President – Sales Description:    Responsible for the
Company’s sales efforts directed towards new or prospective customers.

 

1. Commission and Fee Structure:

 

  A. Sales of Software and Hardware to New Customers:1

With respect to each contract for the sale of a software license and/or hardware
to a new customer of CPSI (whether pursuant to a standard sales contract or a
SaaS contract), the commission rate shall be 2.0% of CPSI’s gross profit or
anticipated gross profit, as the case may be, from such sale, calculated as of
the date of completion of installation. In the event that CPSI’s gross profit
from sales of software licenses and hardware to new customers exceeds
$16,475,704 in a calendar year, the commission rate will increase to 3.0% of the
gross profit from sales exceeding $16,475,704 in such year. Commissions are
earned at the time of completion of installation of the applicable
software/hardware. The timing of payment of earned commissions shall be in
accordance with Section 2 below.

If a new customer is an affiliate of an existing customer (the “master
customer”) and the new customer signs a Facility Addendum to the Master
Corporate Agreement, the commissions due from sales to the new customer will be
split evenly between the sales manager responsible for the territory of the
master customer and the sales manager responsible for the territory of the new
customer.

 

  B. TruBridge, LLC Services:

With respect to each contract entered into for the provision of Outsourcing
Services and/or Professional Services by TruBridge, LLC by a new customer, the
employee shall receive a one-time fee of $500. The timing of payment of such
fees shall be in accordance with Section 2 below.

 

2. Timing of Commission and Fee Payments:

 

  A. General: Subject to Section 2.B through Section 2.D. below, commissions
earned pursuant to Section 1.A above will be paid to the employee on a monthly
basis. Fees earned pursuant to Section 1.B above will be paid to the employee at
the time that the Company recognizes revenue from such business management
services contract under GAAP.

 

  B. Payment Default By Customer: In the event that a customer defaults on
payment for software licenses or hardware, all commissions previously paid to
the employee on the defaulted customer account shall be deducted from the
employee’s future commission payments. In the event that partial payment due
from a customer is received, the amount

 

1  For purposes of this Commission Program, a customer is considered a “new
customer” of CPSI for a period of one year from the date that the first software
module is installed by CPSI with such customer.



--------------------------------------------------------------------------------

  of prior commissions to be deducted from future commissions will be pro-rata
based on the amount of the payment received. For example, if a customer pays
only 60% of an invoice, then the employee will retain 60% of the commissions
received, with the remaining 40% to be withheld from future commission payments.
The payment to the employee based on a new contract for the provision of
services by TruBridge, LLC shall not be subject to recoupment.

 

  C. Post-Employment Commission and Fee Payments: Except as noted in
Section 2.D., below, commissions and fees will not be paid to, or on behalf of,
any individual who is no longer an employee of CPSI, regardless of the reason
for the employee’s termination of employment (i.e., whether voluntary,
involuntary or otherwise).

 

  D. Death: In the event of the death of the employee while employed in good
standing with CPSI, the following commissions and fees will be paid to the
employee’s estate/beneficiary(ies) as listed in the employee’s last will and
testament (or if no such will, to the employee’s spouse, if any; if not, to the
employee’s estate) at the same time that such payments would have been paid to
the employee if the employee had not died:

 

  (i) Commissions from the installation of software licenses and hardware at new
customers during the 90-day period following the employee’s death (to the extent
that a contract for such installation was executed prior to the employee’s
death); and

 

  (ii) Fees from the provision of services by TruBridge, LLC during the 90-day
period following the employee’s death (to the extent that CPSI has recognized
revenue under GAAP from the provision of such services within such 90-day
period).

 

3. Exemption From Section 409A:

This Commission Program is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended.

 

4. Modification/Termination:

This Commission Program shall remain in full force and effect unless and until
modified or terminated by the CPSI in its sole discretion.

 

2